                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    TAMICA MOON,                                                                  No. 4:18-CV-00323

                               Plaintiff,                                         (Judge Brann)
                v.

    NANCY BERRYHILL,
    Acting Commissioner of Social                                                 (Magistrate Judge Saporito)
    Security,
              Defendant.



                                                                   ORDER

                                                               JANUARY 10, 2019

              This matter is an action for social security benefits which have been denied

by both the Acting Commissioner of Social Security and prior to that, by an

administrative law judge. Plaintiff filed the instant action on February 8, 2018, and

it was jointly assigned to the undersigned and to a magistrate judge. Upon

designation, a magistrate judge may “conduct hearings, including evidentiary

hearings, and . . . submit to a judge of the court proposed findings of fact and

recommendations.”1 Once filed, this report and recommendation is disseminated

to the parties in the case who then have the opportunity to file written objections.2




                                                            
1
       28 U.S.C. 636(b)(1)(B).
2
       28 U.S.C. 636(b)(1).
              On December 19, 2018, Magistrate Judge Joseph F. Saporito, Jr., to whom

this matter is jointly assigned, issued a thorough report and recommendation

recommending that I affirm the decision of the Commissioner of Social Security

denying Plaintiff social security benefits.

              Plaintiff filed objections to the report and recommendation on January 2,

2019. When objections are timely filed, the District Court must conduct a de novo

review of those portions of the report to which objections are made.3 Although the

standard of review for objections is de novo, the extent of review lies within the

discretion of the District Court, and the Court may otherwise rely on the

recommendations of the magistrate judge to the extent that it deems proper.4 For

portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”5 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.6

                                                            
3
       28 U.S.C. § 636(b)(1); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir.2011).
4
       Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa. 2000) (citing United States v. Raddatz, 447
       U.S. 667, 676 (1980)).
5
       Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply Intern.,
       Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.2010) (citing Henderson v. Carlson, 812 F.2d 874, 878
       (3d Cir.1987) (explaining that judges should give some review to every report and
       recommendation)).
6
       28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                                               -2-
      Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge. I have

conducted a de novo review here and found no error. Plaintiff’s objections here

are merely restatements of her prior arguments that have been previously addressed

by the magistrate judge. Moreover, I respectfully disagree with the position taken

by Plaintiff, and find that the decision of the administrative law judge was

supported by substantial evidence

      AND NOW, IT IS HEREBY ORDERED that:

   1. Magistrate Judge Joseph F. Saporito, Jr.’s December 19, 2018 Report and

      Recommendation, ECF No. 13, is ADOPTED in full.

   2. The decision of the Commissioner of Social Security is AFFIRMED.

   3. Final Judgment is entered in favor of Defendant and against Plaintiff

      pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405 (g).

   4. The Clerk is directed to close the case file.



                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                         -3-
